J-A18023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
               v.                         :
                                          :
                                          :
 PAUL J. BUKOVINSKY, II                   :
                                          :
                       Appellant          :   No. 1661 WDA 2019

       Appeal from the Judgment of Sentence Entered October 9, 2019
  In the Court of Common Pleas of Washington County Criminal Division at
                      No(s): CP-63-SA-0000269-2019


BEFORE: BENDER, P.J.E., DUBOW, J., and NICHOLS, J.

JUDGMENT ORDER BY DUBOW, J.:                             FILED JULY 1, 2020

      Appellant, Paul J. Bukovinsky, II, appeals pro se from the October 9,

2019 Judgment of Sentence entered in the Washington County Court of

Common Pleas following his conviction of Operating a Vehicle Without Official

Certificate of Inspection, 75 Pa.C.S. § 4703(a). After careful review, we affirm

Appellant’s Judgment of Sentence.

      Briefly, on August 28, 2019, the magistrate convicted Appellant of the

above crime.        Appellant appealed from his summary conviction and, on

October 9, 2019, the trial court again found Appellant guilty.       The court

sentenced Appellant to pay the costs of prosecution and a $25 fine.

      This timely appeal followed.    On November 18, 2019, the trial court

entered an Order directing Appellant to file of record and concurrently serve

the trial judge with a Concise Statement of the Matters Complained of on

Appeal pursuant to Pa.R.A.P. 1925 within 21 days of entry of the Order.
J-A18023-20



Order, 11/18/19. Appellant did not file a Rule 1925(b) Statement as ordered

by the trial court.

      Rather, on December 9, 2019, Appellant served the trial judge with his

“Brief of Appellant,” which the trial court treated as a Rule 1925(b) Statement.

Trial Ct. Op., 12/11/19, at 3. However, Appellant did not file this “Brief” with

the trial court clerk and it is not in the certified record. Id.

      Pa.R.A.P 1925(b)(1) requires that, when the trial court orders an

appellant to file a Pa.R.A.P. 1925(b) Statement, “the appellant shall file of

record the Statement and concurrently shall serve the judge.”         Pa.R.A.P.

1925(b)(1) (emphasis added).

      It is well-settled that “[n]on-compliance with Rule 1925(b)(1) . . . shall

result in [the] automatic waiver of all appellate issues.” Commonwealth v.

Eldred, 207 A.3d 404, 407 (Pa. Super. 2019). See Commonwealth v. Lord,

719 A.2d 306, 309 (Pa. 1998) (“[I]n order to preserve their claims for

appellate review, [a]ppellants must comply whenever the trial court orders

them to file a Statement of Matters Complained of on Appeal pursuant to Rule

1925.”).

      Because Appellant did not file his Rule 1925(b) Statement with the lower

court clerk, Appellant has not complied with Rule 1925(b)(1). Thus, Appellant

has waived his issues on appeal.

      Judgment of Sentence affirmed.




                                       -2-
J-A18023-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/1/2020




                          -3-